DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 July 2021 has been entered.
Response to Amendment
Applicant’s amendment and remarks received 19 July 2021 have been entered and overcome the objection to the drawings cited in the previous office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7, 9, 12-16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellis (US 2016/0165965)
Regarding independent claim 1, Ellis teaches a boot lamp comprising a housing (Fig. 4, Element 408), the housing securing one or more batteries (¶ [0122]), one or more light sources (Fig. 4, Element 406), one or more electric contacts (Fig. 4, Element 404), one or more straps (¶ [0101]), and one or more attachment prongs (Fig. 4, not labeled; loops where strap is inserted) to a boot (Fig. 4, Element 402); wherein the one or more attachment prongs extend away from the housing (408) in a similar direction to an illumination path of the one or more light sources; and wherein the one or more attachment prongs engage the boot (402) forming a first attachment point to the boot and the one or more straps engage the boot forming a second attachment point to the boot (402).
Regarding claim 3, Ellis teaches the one or more straps at least partially elastic (Fig. 4).
Regarding claim 7, Ellis teaches the one or more electric contacts being actuated by a foot button or switch located on an exterior of the housing (¶s [0078], [0082], [0101]).
Regarding claim 9, Ellis teaches the one or more light sources including at least one LED light source (¶ [0074]).
Regarding claim 12, Ellis teaches the one or more straps including at least a hook and loop strap (Figs. 2 and 4).
Regarding claim 13, Ellis teaches the one or more straps including a pull-type strap (Figs. 2 and 4).
Regarding claim 14
Regarding claim 15, Ellis teaches the one or more straps being capable of providing stability to the boot lamp in a first direction and the one or more prongs being capable of providing stability to the boot lamp in a second direction.
Regarding claim 16, Ellis teaches the one or more light sources repositionable to change an illumination path created by the one or more light sources (¶ [0092]).
Regarding claim 19, Ellis teaches the boot lamp being used in climbing (¶ [0176]).  The Examiner also notes that intended use of the device is not awarded patentable weight.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 8, 10-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis (US 2016/0165965) in view of Chang (US 2006/0221596).
Regarding claims 4-6, 8, and 17, Ellis teaches the limitations of independent claim 1 discussed earlier but fails to exemplify the one or more light sources including at least one red, violet, green, white or blue light source.
Chang teaches an emitting light device of shoes comprising one or more light sources (Fig. 6, Element 15) capable of emitting red, violet, green, white and blue light (¶ [0037]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the boot lamp of Ellis with the light sources taught by Chang for emitting red, violet, green, white and blue light.
Regarding claim 10, Chang teaches the one or more light sources (15) including at least one light source emitting a peak wavelength between 420nm and 480nm (¶ [0037]).  Same motivation applies as above.
Regarding claim 11, Chang teaches the one or more light sources including at least one light source not visible to elk or deer (¶ [0037]).  Same motivation applies as above.

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis (US 2016/0165965) in view of Urry (US 2017/0159898).
Regarding claim 18, Ellis teaches the limitations of independent claim 1 discussed earlier but fails to exemplify a light cover for changing optical properties of the light produced by the one or more light sources.
Urry teaches a flexible strap light comprising a light cover (Fig. 3, Element 310) for changing optical properties of the light produced by one or more light sources (¶ [0040]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the boot lamp of Ellis with the light cover taught by Urry for changing optical properties of the light.
Regarding claim 20, Urry teaches the light cover (310) collimating or focusing the light produced by the one or more light sources (¶ [0040]).  Same motivation applies as above for claim 18.
Response to Arguments
Applicant's arguments filed 19 July 2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that Ellis does not teach the one or more attachment prongs extending away from the housing in a similar direction to an illumination path of the one or more light sources, the Examiner notes that Figure 4 of Ellis shows the attachment prongs extending away from the housing in a similar direction to an illumination path of the light source. Figure 4 of Ellis shows the light source (406) extending in multiple directions (e.g., left, right, forward, backward).  Figure 4 of Ellis also shows the attachment prongs (loops on the side) extending in directions similar to an illumination path of the light source (406).  Thus, Ellis teaches the claimed limitations as discussed earlier in this office action.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461.  The examiner can normally be reached on Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        14 September 2021